Thomas, J.
The plaintiff recovered, in the court below, judgment against .the defendant company .for. $200 on account of license fees for the two steam tugs, “Uartside” and “Alice Parker,” and on the transfer. *86barge “Louisa.” The case is before us on defendant’s appeal certified from the St. Louis court of appeals on the ground that plaintiff is a political subdivision of the state and hence this court has exclusive jurisdiction herein. Constitution of Missouri, art. 6, sec. 12.
The record shows that the license fees involved in the action were levied in 1888 and 1889 on said tugs and barges in pursuance of an ordinance of plaintiff, which, among other provisions, has the following: “A reduction of forty per cent, from the rates of license established by this section shall be allowed to vessels owned by residents of St. Louis and returned and assessed for taxation within said city during the year commencing on the first day of June immediately preceding the day on which the license takes effect.”
The defendant claims the forty per cent, reduction allowed by this ordinance and tendered the residue.
On the trial defendant moved that the “steam tug ‘Gartside,’ and the transfer barge ‘Louisa,’ were registered under the laws of the United States in the port of St. Louis; that both of said yessels ply in the harbor of St. Louis and were returned by defendant for taxation in said city for the years commencing June 1, 1888 and June 1, 1889, and that defendant is a corporation created and existing by and under the law of Illinois, and makes return every year of a large amount of other property, real and personal, for taxation in said city and has its principal office in said city.”
The court held that defendant was not entitled to the forty per cent, deduction and this presents the only question for decision.
•I. The ordinance of the city exacting the license fees in question is valid as not being in conflict with any provision of the Constitution of this state, or that *87of the United States. Packet. Co. v. St. Louis, 100 U. S. 423.
II. Plaintiff contends that defendant, being a foreign corporation, was not compellable to list the tugs and barge in St. Louis for taxation, and that it was not a resident of the city within the meaning of the ordinance, and hence was not entitled to the forty per cent, reduction. The city having listed this property for taxation, whether rightfully or wrongfully, is estopped from denying the validity of its action in that regard. Martel v. Last St. Louis, 94 Ill. 67. If it had desired to avoid the allowance of this reduction, and the property, owing to the non-residence of the owner and its legal situs elsewhere, was not properly taxable therein, it should have refused to list it for taxation or to levy the tax. But aside from this rule, we feel satisfied from the facts clearly proved, that the property was taxable in St. Louis. The boats were registered there under the national registry statutes; defendant’s principal office was there, and for aught that appears in this record the home port of the boats was also there. While a corporation, in the jurisprudence of the United States, is regarded as a citizen of the state which created it and can exercise its franchise in another jurisdiction only so far as may be permitted, yet ‘ ‘by the consent, express or implied, of the local government, it may transact there any business not ultra vires, ‘and like a natural person may have a special or constructive residence, so as to be charged with taxes and duties or be subjected to a special jurisdiction.’ ” St. Louis v. Ferry Co., 11 Wall. 424.
If the physical situs of the boats was in St. Louis, they were taxable property there, though the legal residence of their owner was in Illinois. The facts here clearly distinguish this case from the case last cited.
*88III. But the city having taxed the boats, it must allow the reduction claimed under section 3, artele 10 of our Constitution which requires all taxes to he “uniform upon the same class of subjects within the territorial limits of the authority levying them.” This court has held that a license fee is a tax, within the meaning of -this provision, and must be uniform on the same class of subjects within the territorial limits of the authority levying it. St. Louis v. Spiegel, 90 Mo. 587; St. Louis v. Bowler, 94 Mo. 630. This being the unquestioned law, it requires no argument to show that if the city in this case is permitted to collect an ad valorem tax on the value of the boats, and in addition thereto exact the whole amount of the license fees without reduction, the taxes thus levied and collected would be in excess of taxes levied on other property of the same class confessedly coming within the purview of the ordinance, and this the constitution prohibits. The rule requiring uniformity of taxation extends to all property within the territorial limits of the authority levying taxes, without regard to the residence of the owner.
The judgment is reversed and the cause remanded for a new trial.
All concur.